Government contract. On a stipulation by the parties agreeing to settlement and consenting to judgment, it was *810ordered that judgment for the plaintiff be entered for $7,500.00.

Transportation Charges

On stipulations by the respective parties agreeing to settlement and consenting to judgment in each case, it was ordered that judgments be entered for the respective plaintiffs, as follows:
ON OCTOBER 4, 3 055
No. 155-52. Union Pacific Railroad Company_ $185.97
No. 3-11-54. Union Pacific Railroad Company_ 11, 842. 49
No. 379-54. Southern Pacific Company_ 30, 846.14